 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     DOUGLAS COUNTY, SCOTT SHICK, AND
 6   VICTORIA SAUER-LAMB

 7                               UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    JOHN ENOS, an individual,
                                                             CASE NO. 3:17-cv-00095-MMD-VPC
11                                        Plaintiff,

12    vs.
                                                             JOINT REQUEST AND [PROPOSED]
13                                                           ORDER TO EXTEND DEADLINE TO
      DOUGLAS COUNTY, a political subdivision of             FILE DISPOSITIVE MOTIONS
14    the State of Nevada; SCOTT SHICK, Chief
15    Juvenile Probation Officer of the Juvenile
      Probation Department; VICTORIA SAUER-
16    LAMB, Supervisor of the Juvenile Probation
      Department; DOE GOVERNMENTAL
17    ENTITIES 1-10; DOE BUSINESS ENTITIES 1-
18    10; and DOE INDIVIDUALS 4-50,

19
                                         Defendants.
20
21
            COME NOW Defendants, DOUGLAS COUNTY, SCOTT SHICK, and VICTORIA
22
     SAUER-LAMB, and Plaintiff, JOHN ENOS, by and through their attorneys of record, and
23
24   hereby request that the Court extend the deadline for the parties to file dispositive motions for a
25   period of one (1) week from Friday, July 5, 2019 to Friday, July 12, 2019. This one week
26
27
28



                                                       -1-
     extension of time is being requested, in part, due to calendaring and staffing issues of defense
 1
 2   counsel, and, in part, due to the intervening Fourth of July holiday.1

 3            Based on the foregoing, the parties request that the Court extend the time to file
 4
     dispositive motions for one (1) week, up to and including July 12, 2019.
 5
         DATED this 21st day of June, 2019.                     DATED this 21st day of June, 2019.
 6
         THE GEDDES LAW FIRM, P.C.                              THORNDAL ARMSTRONG DELK
 7
                                                                BALKENBUSH & EISINGER
 8
         By: / s / William Geddes_________                      By: / s / Katherine F. Parks __________
 9          William J. Geddes, Esq.                                Katherine F. Parks, Esq.
10          Kristen Geddes, Esq.                                   State Bar No. 6227
            8600 Technology Way, Suite 107                         6590 S. McCarran Blvd., Suite B
11          Reno, Nevada 89521                                     Reno, Nevada 89509
            (775) 853-9455                                         (775) 786-2882
12                                                                 kfp@thorndal.com
13       DATED this 21st day of June, 2019.                        Attorneys for Defendants
                                                                   DOUGLAS COUNTY, SCOTT SHICK, AND
14       GALLIAN WELKER & BECKSTROM, LTD.                          VICTORIA SAUER-LAMB
15       By: / s / Raelene K. Palmer, Esq. _____
16          Raelene K. Palmer, Esq.
            The Palmer Last Firm
17          5553 Painted Mirage Road, #320
            Las Vegas, Nevada 89149
18
            (702) 952-9533
19          rpalmer@PLFLawyers.com
            Attorneys for Plaintiff
20          John Enos
21
22                                                       ORDER
23            IT IS SO ORDERED.
24                    June 21
              DATED: ___________________________, 2019.
25
26                                                         ___________________________________
27                                                           UNITED STATES DISTRICT JUDGE

28
     1
      The staffing issue referenced above includes the recent resignation of an associate attorney of Thorndal Armstrong
     on short notice who had been assisting lead counsel for the defense in this case.

                                                            -2-
